Citation Nr: 0800645	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-29 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of status-
post excision of lipomas of the right thigh, right abdomen, 
left thigh, and right trunk.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
January 1982 to July 1982; and had active duty "special 
work" from May 2000 to August 2000, and from May 2001 to 
August 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision that denied 
service connection for residuals of status-post excision of 
lipomas of the right thigh, right abdomen, left thigh, and 
right trunk.  The appellant timely appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that he is entitled to service 
connection for residuals of status-post excision of lipomas 
of the right thigh, right abdomen, left thigh, and right 
trunk on the basis that he served on active duty at the time 
of the excision of lipomas in May 2003.  

The medical record demonstrates elective surgery of lipomas 
in May 2003.

In this case, the appellant's DD Forms 214 reflect both 
ACDUTRA and active duty "special work" for periods other 
than May 2003.  The appellant has submitted a copy of his 
orders, reflecting that he was ordered to active duty in 
February 2003 as a member of a Reserve Component unit, and 
mobilized for enduring freedom for a period of 365 days.  
Also of record is a copy of a separation examination, dated 
in June 2003, noting status-post lipoma removal.  The 
appellant's personnel records are not of record and there is 
no official documentation contained in the claims file which 
establishes verification of the requisite service in May 2003 
necessary for consideration of the veteran's service 
connection claim.

If active duty, ACDUTRA, or inactive duty for training 
(INACDUTRA) is verified for the period of May 2003, the 
appellant should be scheduled for a VA skin examination to 
determine whether he has residuals of status-post excision of 
lipomas of the right thigh, right abdomen, left thigh, and 
right trunk, that either had their onset during service or 
are related to his active service.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).

The Board notes that the presumptions of soundness and 
aggravation do not apply to periods of ACDUTRA or INACDUTRA.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO or AMC should verify, through 
the appropriate channels, the dates and 
type of service for the period inclusive 
of May 2003 by obtaining the appellant's 
service personnel records and DD Forms 
214.

2.  If active duty, ACDUTRA, or INACDUTRA 
is verified for the period inclusive of 
May 2003, the appellant should be 
afforded a VA skin examination to 
determine whether he has current 
residuals of status-post excision of 
lipomas of the right thigh, right 
abdomen, left thigh, and right trunk; and 
if so, whether current residuals are at 
least as likely as not (50 percent 
probability or more) the result of a 
disease or injury in active service.

The appellant's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the appellant, and the report of 
the examination should note review of the 
claims file.

3.   If the appellant fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the appellant by 
the pertinent VA medical facility.  The 
appellant is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claim.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal for 
service connection for residuals of 
status-post excision of lipomas of the 
right thigh, right abdomen, left thigh, 
and right trunk-taking into 
consideration the presumptions of service 
connection and aggravation, if 
applicable.  If the benefits sought 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



